199 F.2d 370
Mattle GAY, as Administratrix of the goods, chattels andcredits of John Joseph Krause, deceased, and Erva LorraineHill, widow of said deceased, Plaintiffs-Appellants, andRoyal Indemnity Company, Intervener-Plaintiff-Appellant,v.PENNSYLVANIA RAILROAD COMPANY, Defendant-Appellee.
No. 6, Docket 22349.
United States Court of Appeals Second Circuit.
Argued Oct. 10, 1952.Decided Oct. 29, 1952.

Jacob Rassner, New York City, Robert Klonsky and Irving Frank, New York City, of counsel, for plaintiff-appellant.
Sutta & Frankel, New York City, Nathan Frankel and Frank Reiter, New York City, on the brief, for intervener-plaintiff-appellant.
Conboy, Hewitt, O'Brien & Boardman, New York City, Edward F. Butler, New York City, of counsel, for appellee.
Before SWAN, Chief Judge, and L. HAND and FRANK, Circuit Judges.
PER CURIAM.


1
Affirmed on the authority of Philadelphia & Reading Ry. Co. v. Dillon, 1 W.W.Harr. 247, 31 Del. 247, 114 A. 62, 15 A.L.R. 894, and Jones v. Pennsylvania R. Co., 5 Terry 486, 44 Del. 486, 61 A.2d 691.